14-302
    Sellers v. Royal Bank of Canada


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 6th day of February, two thousand fifteen.

    PRESENT:
                Dennis Jacobs,
                Richard C. Wesley,
                Susan L. Carney,
                      Circuit Judges.
    _____________________________________

    David Sellers,

                                Plaintiff-Appellant,

                       v.                                               14-302

    Royal Bank of Canada, et al.,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                      DAVID SELLERS, pro se, Hopewell, NJ.

    FOR DEFENDANTS-APPELLEES: James P. Walsh, Jr., Morgan, Lewis & Bockius LLP,
                              Princeton, NJ.

             Appeal from a judgment of the United States District Court for the Southern District of

    New York (Forrest, J.).
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant David Sellers, pro se, appeals the district court’s grant of summary judgment in

favor of The Royal Bank of Canada, et al. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

       “We review the district court’s grant of summary judgment de novo, applying the same

standards that govern the district court’s consideration of the motion.” Summa v. Hofstra Univ.,

708 F.3d 115, 123 (2d Cir. 2013) (internal quotation omitted). “Summary judgment is

appropriate where there are no genuine disputes concerning any material facts, and where the

moving party is entitled to judgment as a matter of law.” Id. “We resolve all ambiguities and

draw all reasonable inferences in the light most favorable to the nonmoving party.” Id.

        Here, an independent review of the record and relevant case law reveals that the district

court properly granted summary judgment. We affirm for substantially the reasons stated by the

district court in its thorough Decision and Order, dated January 8, 2014.

       We have considered all of Sellers’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk




                                                  2